Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”), effective as of
August 13, 2007 (the “Effective Date”), is made and entered into by you, Katrina
L. Helmkamp, on behalf of yourself, your heirs, executors, administrators,
successors and assigns (collectively referred to as “you” or “Employee”) and The
ServiceMaster Company, on behalf of itself, its divisions, subsidiaries,
affiliates, related companies, predecessors, successors, assigns, and their
officers, directors, employees, insurers, stockholders, and agents (collectively
referred to as “ServiceMaster”).  In consideration of the mutual covenants in
this Agreement, the parties hereby agree as follows:

1.             Separation Date.  You are voluntarily terminating your employment
with ServiceMaster, which employment will end on August 17, 2007 (“Separation
Date”).  You agree to remain employed through the Separation Date. You will
continue to be paid your base salary at an annual rate of $463,500 through and
including the Separation Date in accordance with the payroll practices of
ServiceMaster.

2.             Duties.  From and after the Effective Date, you shall not be
required to be present in your office in Memphis, Tennessee; provided, however,
that you shall make yourself available during normal business hours for the
purpose of transitioning your duties and responsibilities and, upon reasonable
request, shall commute to your office in Memphis for the purpose of
transitioning your duties and responsibilities.

3.             Separation Pay.  In connection with your termination of
employment, ServiceMaster agrees to pay you, within five (5) business days after
your Separation Date, by lump sum cash payment, a gross amount equal to
$1,836,750, less applicable payroll withholdings and other deductions.  If your
employment is terminated prior to the Separation Date by ServiceMaster for
Cause, you will forfeit all rights to any payment under this section.  As used
in this Agreement, Cause shall mean:

(1)           a material breach of your duties and responsibilities which do not
differ in any material respect from your duties and responsibilities during the
90-day period immediately prior to July 24, 2007 (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on your part, which is committed in bad faith or without reasonable
belief that such breach is in the best interests of ServiceMaster and which is
not remedied in a reasonable period of time after receipt of written notice from
ServiceMaster specifying such breach and period of time; or

(2)           your commission of a felony or misdemeanor involving any act of
fraud, embezzlement or dishonesty or any other intentional misconduct by you
that materially and adversely affects the business affairs or reputation of
ServiceMaster or an affiliated company.

4.             Group Insurance.   For a period of two years commencing on the
Separation Date, ServiceMaster and its affiliated companies shall continue to
keep in full force and effect all


--------------------------------------------------------------------------------


policies of medical, accident, disability and life insurance with respect to you
and your dependents with the same level of coverage, upon the same terms and
otherwise to the same extent as such policies are in effect as of the date of
this Agreement or, if more favorable to you, as provided generally with respect
to other peer employees of ServiceMaster and its affiliated companies, and
ServiceMaster and you shall share the costs of the continuation of such
insurance coverage in the same proportion as such costs are shared as of the
date of this Agreement.  After the expiration of such two-year period, you shall
be entitled to continue your medical coverage under Federal law (COBRA).

5.             PSRP.  Your participation and your eligibility to participate in
the ServiceMaster Profit Sharing and Retirement Plan (“PSRP”) will end at the
close of business on the Separation Date.  Any amounts to be paid, distributed,
rolled over, or held under the PSRP will be paid, distributed, rolled over or
held in accordance with the terms of the PSRP and applicable rules and
regulations.

6.             Deferred Compensation Plan.  If you participate in or are
eligible to participate in ServiceMaster’s Deferred Compensation Plan, your
participation and your eligibility to participate in the ServiceMaster Deferred
Compensation Plan (“DCP”) will end on the Separation Date.  Any amounts to be
paid or distributed under the DCP will be paid or distributed in accordance with
the terms of the DCP and your elections.

7.             ABP and CPP.  Your participation and your eligibility to
participate in the ServiceMaster 2007 Annual Bonus Plan and 2007 Corporate
Performance Plan will end on the Separation Date.

8.             Vacation.  On the Separation Date you will be paid for any
unused, earned vacation days.

9.             Release.  In exchange for the agreements described in Sections 3
and 4, you hereby agree to waive and release and forever discharge ServiceMaster
and its respective past and present directors, managers, officers, shareholders,
agents, employees, attorneys, servants, parent corporations, subsidiaries,
divisions, limited partnerships, affiliated corporations, and successors and
assigns, and each of them, separately and collectively (“Releasees”), from any
and all existing claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known or unknown, suspected or
unsuspected, that you ever had, now have or may claim to have against Releasees
including, but not limited to, claims and causes of action arising out of or in
any way related to your employment with or separation from ServiceMaster, to any
services performed for ServiceMaster, to any status, term or condition in such
employment, or to any physical or mental harm or distress from such employment
or non-employment or claim to any hire, rehire or future employment of any kind
by ServiceMaster.  This includes, but is not limited to, claims based on express
or implied contract, covenants of good faith and fair dealing, wrongful
discharge, claims under federal, state, and local laws, regulations and
ordinances, including but not limited to Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act and the
Age Discrimination in


--------------------------------------------------------------------------------


Employment Act, the Employee Retirement Income Security Act (“ERISA”), claims
for violation of public policy, tort or common law; and claims for additional
compensation or damages or attorneys’ fees.  You understand that this Agreement
includes a release of all known and unknown claims to the date of this
Agreement. This Release does not, however, apply to or waive any rights you may
have under applicable worker’s compensation laws.  Moreover, nothing in this
Agreement will prohibit you from filing a charge of discrimination with the
Equal Employment Opportunity Commission.

10.           Covenant Not to Sue.  You agree that you will not commence, aid,
or maintain any action or other legal proceeding based upon any claim arising
out of or related to the matters released in this Agreement, except for the
purpose of enforcing this Agreement or as required by law.

11.           Acknowledgements.  You further agree that:

·                                          You have read this Agreement and
understand all of its terms;

·                                          You are entering into this Agreement
knowingly, voluntarily and with full knowledge of its significance;

·                                          You have been advised to consult an
attorney regarding this Agreement;

·                                          You have been offered forty-five (45)
days to consider this Agreement;

·                                          You have seven (7) calendar days to
revoke the Agreement after you sign it.  If you want to revoke it, you must
deliver a written revocation to Sandi Pearlman, Vice President and Associate
General Counsel, Labor & Employment, 860 Ridge Lake Blvd, Memphis, Tennessee
38120 within seven days after you sign the Agreement.  If you do not revoke it,
the Agreement will become effective on the eighth day after you sign it; and

·                                          The promises contained in Sections 3
and 4 are consideration for your signing this Agreement and represent payments
and benefits that you are not otherwise entitled to receive from ServiceMaster.

12.           Certain Covenants:

(a)           From the date you sign this Agreement until July 24, 2008, you
shall not in any manner, directly or indirectly (whether as owner, stockholder,
director, officer, employee, principal, agent, consultant, independent
contractor, partner or otherwise), in North America or any other geographic area
in which ServiceMaster or any subsidiary of ServiceMaster is then directly or
indirectly conducting business, own, manage, operate, control, participate in,
perform services for, or otherwise carry on, a business similar to or


--------------------------------------------------------------------------------


competitive with the business conducted by ServiceMaster or any subsidiary of
ServiceMaster.

(b)           From the date you sign this Agreement until January 24, 2009, you
shall not in any manner, directly or indirectly attempt to induce any employee
of ServiceMaster or any subsidiary of ServiceMaster to terminate his or her
employment for any purpose whatsoever or any attempt directly or indirectly to
solicit the trade or business of any current or prospective customer, supplier
or partner of ServiceMaster or any subsidiary of ServiceMaster.

(c)           You shall not, at any time, make use of or disclose, directly or
indirectly, any (i) trade secret or other confidential or secret information of
ServiceMaster or any subsidiary of ServiceMaster or (ii) other technical,
business, proprietary or financial information of ServiceMaster not available to
the public generally or to the competitors of ServiceMaster or any subsidiary of
ServiceMaster (“Confidential Information”), except to the extent that such
Confidential Information (1) becomes a matter of public record or is published
in a newspaper, magazine or other periodical available to the general public,
other than as a result of any act or omission by you or (2) is required to be
disclosed by any law, regulation or order of any court or regulatory commission,
department or agency.  You shall return all Confidential Information in any form
(including, but not limited to, data stored by computer) to ServiceMaster on or
before the Separation Date.

(d)           If, at any time of enforcement of this section, a court or an
arbitrator holds that the restrictions stated in this Agreement are unreasonable
under circumstances then existing, ServiceMaster and you agree that the maximum
period or scope reasonable under such circumstances shall be substituted for the
stated period or scope and that the court or arbitrator shall revise the
restrictions contained in this Agreement to cover the maximum period and scope
permitted by law.

(e)           You acknowledge that any breach of this section will result in
serious and irreparable injury to ServiceMaster for which ServiceMaster cannot
be adequately compensated by monetary damages alone.  You agree, therefore,
that, in addition to any other remedy ServiceMaster may have, ServiceMaster will
be entitled to seek both preliminary and permanent injunctive relief (to the
extent permitted by law) without the necessity of proving actual damages and/or
the posting of a bond.

13.           Return of ServiceMaster Property. You agree to return to
ServiceMaster all ServiceMaster property, equipment and materials prior to the
Separation Date, including, but not limited to, the following materials provided
to you in the course of your employment with ServiceMaster: any ServiceMaster
automobile; any laptop computer and peripherals; any cell phone; any telephone
calling cards; keys; ServiceMaster identification card; any credit cards; and
all written or graphic materials (and all copies) relating in any way to
ServiceMaster’s business, including documents, manuals, computer files,
diskettes, customer lists and reports.


--------------------------------------------------------------------------------


14.           Assistance.  You agree that, subject to reimbursement by
ServiceMaster of reasonable costs and expenses, you will cooperate fully with
ServiceMaster and its counsel with respect to any matter (including, but not
limited to litigation, investigation or government proceeding) which relates to
matters with which you were involved during your employment with ServiceMaster.
You further agree to notify ServiceMaster’s General Counsel immediately upon
your being asked to assist or supply information to any person or entity
regarding any civil claim or possible claim against any member of ServiceMaster,
and also to give such notice in the event you do in fact assist or supply
information to any such person or entity.

15.           Non-Disparagement.  You agree that in accordance with ethical and
professional standards, you will refrain from taking actions or making
statements, written or oral, which disparage or defame the goodwill or
reputation of ServiceMaster, its directors, officers, executives, shareholders,
subsidiaries, parent companies, and employees or statements which could
adversely affect the morale of other employees. If it is determined that you
have violated the promises made in this provision, ServiceMaster shall be
entitled to recover from you all monetary amounts or benefits paid to you
pursuant to this Agreement.

16.           Assignment.  You agree that the rights and benefits provided to
you under this Agreement are personal to you and no such right or benefit will
be subject to alienation, assignment or transfer except as required by law;
provided, however, that nothing in this section will preclude you from
designating a beneficiary or beneficiaries to receive any benefit payable on
your death.

17.           No Admission.  You and ServiceMaster acknowledge that this
Agreement does not constitute an admission by ServiceMaster of any liability or
wrongdoing whatsoever.

18.           Entire Agreement.  You and ServiceMaster agree that this Agreement
constitutes the complete understanding between you and ServiceMaster regarding
the matters herein and that no other promises or agreements regarding the
matters herein, express or implied, will be binding between you and
ServiceMaster unless signed in writing by you and ServiceMaster. This Agreement
fully supersedes and replaces any and all prior agreements or understandings, if
any, between you and ServiceMaster on any matter that is addressed in this
Agreement, including but not limited to, your change in control severance
agreement executed between you and ServiceMaster; it being understood, however,
that this Agreement is not intended to affect the terms of any option to
purchase common stock of ServiceMaster, stock appreciation rights relating to
common stock of ServiceMaster, restricted common stock of ServiceMaster, or any
other equity award of ServiceMaster.   This Agreement may not be amended except
in writing signed by you and the Senior Vice President, Human Resources of
ServiceMaster.

19.           Severability.  You and ServiceMaster agree that to the extent that
any portion of this Agreement may be held to be invalid or legally
unenforceable, the remaining portions will not be affected and will be given
full force and effect.


--------------------------------------------------------------------------------


20.           Arbitration.  Any dispute or controversy between you and
ServiceMaster, whether arising out of or relating to this Agreement, the breach
of this Agreement, or otherwise, shall be settled by arbitration in Memphis,
Tennessee administered by the American Arbitration Association, with any such
dispute or controversy arising under this Agreement being so administered in
accordance with its National Rules for the Resolution of Employment Disputes
then in effect, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction.  However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of both parties.  You
and ServiceMaster acknowledge that this Agreement evidences a transaction
involving interstate commerce.  Notwithstanding any choice of law provision
included in this Agreement, the United States Federal Arbitration Act shall
govern the interpretation and enforcement of this arbitration provision.

21.           No Waiver.  The failure to enforce at any time any of the
provisions of this Agreement, or to require at any time performance by the other
party of any of the provisions hereof, will in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof or the right of either party thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

22.           Notices.  All notices required hereunder will be in writing and
will be deemed given upon receipt if delivered personally (receipt of which is
confirmed), or by courier service promising overnight delivery (with delivery
confirmed the next day), or three (3) business days after deposit in the U.S.
Mail, certified with return receipt requested.  All notices will be addressed as
follows:

If to you:

If to ServiceMaster:

 

 

Katrina L. Helmkamp

The ServiceMaster Company

2315 Poplar Avenue

860 Ridge Lake Blvd.

Evanston, IL 60201

Memphis, Tennessee 38120

 

Attention: Senior Vice President,

 

Human Resources

 

23.           Governing Law; Validity.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Illinois without regard to the
principle of conflicts of laws.  The invalidity or enforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any of the other provisions of this Agreement, which other provisions shall
remain in full force and effect.


--------------------------------------------------------------------------------


SIGNED:

/s/ Katrina L. Helmkamp

 

/s/ J. Patrick Spainhour

Name: Katrina L. Helmkamp

 

J. Patrick Spainhour

 

 

Chief Executive Officer

 

 

The ServiceMaster Company

 

 

 

 

 

 

Dated: August 13, 2007

 

Dated: August 13, 2007

 


--------------------------------------------------------------------------------